DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 14, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rioux et al. (US 20170119454 A1), hereinafter Rioux. 
Regarding claim 1, Rioux discloses an ablation catheter comprising: a catheter body ([0041]; Figure 1—element 17) defining a fluid delivery lumen ([0041]), and a deformable tip ([0041], [0044] & [0045]—Figures 2-6—element 26, note that element 26 is part of distal tip assembly 16) secured to the catheter body ([0041]; Figure 1—element 17), wherein the deformable tip (Figures 3A-3C & 7—element 26) comprises one or more valves ([0053], [0055] & [0063]; Figures 3A-3C & 7—elements 44 & 46) that are configured to open in response to deformation of the deformable tip ([0061]), and wherein the 
	Regarding claim 2, Rioux discloses wherein the deformable tip (Figures 2-6—element 26) is formed of an elastomeric material ([0045]).
	Regarding claim 3, Rioux discloses the catheter further comprising a conductive member ([0047]; Figures 2-6—element 28) configured to deliver current to liquid within the deformable tip ([0011], [0043], [0047], [0063]; Figures 2-6—element 26) such that liquid passing from the interior of the deformable tip to the exterior of the deformable tip can convey RF energy away from the deformable tip ([0011], [0043], [0047], [0063] & [0075]).
	Regarding claim 4, Rioux discloses wherein the ablation catheter is configured to emit RF energy away from the deformable tip in response to the deformation of the deformable tip ([0011] & [0075]; by positioning the distal portion of the device within the target site, the distal portion will be deformed).
Regarding claim 5, Rioux discloses wherein the RF energy is transmitted from the interior of the deformable tip (Figures 2-6—element 26) to the exterior of the deformable tip via liquid exiting the deformable tip ([0011], [0063] & [0075]).
Regarding claim 6, Rioux discloses wherein the one or more valves (Figure 3A-3C—elements 44 & 46) comprise one or more slits (Figures 3A-3C—elements 44 & 46; with the slits being the ports) extending through a wall of the deformable tip ([0053]; Figures 3A-3C—element 26).
Regarding claim 14, Rioux discloses wherein a support structure ([0044]; Figures 2-3C—element 24) is configured to support a proximal end region of the deformable tip ([0044]; Figures 2-3C—element 26; as shown in the figures the proximal portion of the deformable tip (26) is supported by structure (24)).
Regarding claim 16, Rioux discloses wherein the support structure ([0044]; Figures 2-3C—element 24) is integral with a wall of the deformable tip ([0044]; Figures 2-3C—element 26; as shown in figures that the deformable tip (26) extends distally from the support structure (24)). 
	Regarding claim 17, Rioux discloses wherein the support structure ([0044]; Figures 2-3C—element 24) is a component that is attached to the deformable tip ([0044]; Figures 2-3C—element 26; as shown in the figures the support structure (24) is attached at the proximal end of the deformable tip (26)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of O’day (US 20130138077 A1), hereinafter O’day.
Regarding claim 7, Rioux discloses al of the limitations of claim 6, as described above. 
Rioux does not discloses wherein the one or more valves comprises 3-legged slits extending through the wall of the deformable tip. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter as disclosed by Rioux to include the teachings of O’day, as described above, as both references and the claimed invention are directed toward catheters that deliver treatment fluid from the interior of the catheter to the exterior of the catheter via ports. The ports (Figure 2-5—element 40 & 140), as disclosed by O’day, would replace the ports (Figure 2-6—elements 44 & 46) on the deformable tip (Figure 2-6—element 26), as disclosed by Rioux.  As disclosed by O’day, pressure responsive slits are well known and appear to improve over certain conventional port configurations, although there is still a need for improvement in the practical implementation of infusion procedures ([0004]); the multiple slit ports may control the infusion flow such that distal attenuation of an infusion rate is substantially reduced ([0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter as disclosed by Rioux, to include the port configuration as taught by O’day, as such a modification would provide an improvement in the practical implementation of infusion procedures and control the infusion flow such that distal attenuation of an infusion rate is substantially reduced. 
	Regarding claim 8, Rioux discloses all of the limitations of claim 6, as described above. 
	Rioux does not disclose wherein the one or more slits extend through a recessed region of the wall of the deformable tip. 
O’day teaches wherein the one or more slits (Figure 4—element 50) extend through a recessed region ([0023]; Figure 4—element 40; the region recesses inwardly from interior wall 28) of the wall (Figure 4—element 28) of the deformable body.

	Regarding claim 9, Rioux in view of O’day discloses all of the limitations of claim 8, as described above. O’day further teaches wherein the recessed region of the wall of the deformable tip is tetrahedral-shaped ([0005], [0026], [0027] & [0028]; Figure 4—element 40; Figure 4 portrays the tetrahedral shape with 3 slits (50) and 3 walls (42) ending in terminal tip (46)). 
Claims 8 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Morris (US 20040176743 A1), hereinafter Morris.
Regarding claim 8, Rioux discloses all of the limitations of claim 6, as described above. 

Morris teaches wherein the one or more slits ([0034]; Figure 4—element 22) extend through a recessed region ([0034]; Figure 4—element 42) of the wall of the deformable catheter.
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter as disclosed by Rioux to include the slit configuration as taught by Morris, as both references and the claimed invention are directed toward catheters that supply treatment fluid from the interior of the catheter to the exterior of the catheter via ports. The slit configuration, as taught by Morris, would replace the slit configuration as disclosed by Rioux. As disclosed by Morris, conventional catheters include at least one pressure responsive valve or port ([0004]) and the indentation decreases the compliance of the catheter, causing the slit to be more responsive to the pressure differentials ([0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter, as disclosed by Rioux to include the teachings of Morris, as described above, as such a modification would allow the slits to be more responsive to pressure differentials. 
Regarding claim 10, Rioux in view of Morris disclose all of the limitations of claim 8, as described above. Morris further discloses wherein the recessed region (Figure 4—element 42) of the wall of the deformable tip is hemispherical (Figure 4—element 42, shown to be hemispherical).
Regarding claim 11, Rioux discloses all of the limitations of claim 1, as described above. 
Rioux does not disclose wherein the deformable tip comprises support regions between adjacent valves. 
Morris teaches wherein the deformable tip comprises support regions ([0034]; Figure 4—element 43) between adjacent valves ([0034]; Figure 4—element 22).

Regarding claim 12, Rioux in view of Morris disclose all of the limitations of claim 11, as described above. Morris further teaches wherein the support regions comprise ribs ([0034]; Figure 4—element 43; the ribs being the greater thickness on element 43).
Regarding claim 13, Rioux in view of Morris disclose all of the limitations of claim 12, as described above. Morris further teaches wherein the ribs ([0034]; Figure 4—element 43) are attached at opposite ends to walls of adjacent valves (Figure 4—element 22; ribs (43) are located on opposite ends of the valve (22)).
Claims 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Salahieh et al. (US 20100204560 A1), hereinafter Salahieh.
Regarding claim 15, Rioux discloses all of the limitations of claim 14, as described above. 

	Salahieh teaches wherein the support structure ([0121] & [0132]; Figures 17A-B & 20A-C—element 44) includes one or more ribs ([0121] & [0132]; Figure 20A-C—elements 44) that extend along a proximal end region of the deformable tip ([0121] & [0132]; [Figure 17A-B—element 93; Figure 20A-C—element 34; The ribs are shown extending from distal end of catheter shaft throughout the proximal region of deformable tip element). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as discloses by Rioux, to include the teachings of Salahieh, as both references and the claimed invention are directed toward ablation catheters with deformable tip elements. The proximal support structure, as disclosed by Rioux would be modified to include the proximal support structure as taught by Salahieh. As disclosed by Salahieh, the expandable member can be attached to the catheter via the support elements ([0121]), the support arms are used to aid in maneuvering the catheter shaft in a distal and proximal direction, and this in turn provides better control of positioning and orienting the electrode assembly against tissue ([0147]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter as discloses by Rioux to include the teachings of Salahieh, as described above, as such a modification would aid in maneuvering the catheter shaft in a distal and proximal direction thereby provide better control of positioning and orienting the electrode assembly against tissue. 
	Regarding claim 18, Rioux discloses all of the limitations of claim 14, as described above. 
	Rioux does not disclose wherein the support structure comprises a plurality of fingers that extend along the proximal end region of the deformable tip.  

	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as discloses by Rioux, to include the teachings of Salahieh, as both references and the claimed invention are directed toward ablation catheters with deformable tip elements and electrode arrays. The proximal support structure, as disclosed by Rioux would be modified to include the proximal support structure as taught by Salahieh. As disclosed by Salahieh, the expandable member can be attached to the catheter via the support elements ([0121]), the support arms are used to aid in maneuvering the catheter shaft in a distal and proximal direction, and this in turn provides better control of positioning and orienting the electrode assembly against tissue ([0147]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter as discloses by Rioux to include the teachings of Salahieh, as described above, as such a modification would aid in maneuvering the catheter shaft in a distal and proximal direction thereby provide better control of positioning and orienting the electrode assembly against tissue. 
Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux in view of Salahieh and Marecki et al. (US 20150351652 A1), hereinafter Marecki. 
Regarding claim 19, Rioux in view of Salahieh disclose all of the limitations of claim 18, as described above. 
Rioux in view of Salahieh do not disclose the catheter further comprising one or more electrodes attached to one or more of the fingers.  

A person of ordinary skill in the art would have been motivated to modify the ablation device as disclosed by Rioux in view of Salahieh, to include the teachings of Marecki, as all references and the claimed invention are directed toward catheters which can be used in ablation procedures. The fingers as disclosed by Rioux in view of Salahieh would be modified to include one or more electrodes as taught by Marecki. As disclosed by Marecki, the electrodes on the fingers may be sensing electrodes for sensing electrical activity, in particular sensing/mapping electrical activity of the heart ([0070]), mapping electrical activity of the heart is a critical component for the diagnosis and treatment of heart disease, and many therapies, like ablation for treatment of arrhythmias, require detailed electroanatomic mapping ([0003]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation catheter as disclosed by Rioux in view of Salahieh to include the teachings of Marecki, as described above, as such a modification would map/sense electrical activity of the heart which is a critical component for diagnosis and treatment, and allow for detailed electroanatomic mapping which is required in ablation therapy for the treatment of arrhythmias. 
Regarding claim 20, Rioux in view of Salahieh and Marecki disclose all of the limitations of claim 19, as described above. 
wherein the fingers are flexible printed circuits arranged to transmit signals to and from the one or more electrodes.
Marecki further teaches wherein the fingers (Figure 6-9D—element 60) are flexible printed circuits ([0009]-[0011] & [0096]; Figure 6—elements 82 & 84) arranged to transmit signals to and from the one or more electrodes ([0071], [0072], [101] & [102]; Figure 6—element 64).
A person of ordinary skill in the art would have been motivated to modify the support structure as disclosed by Rioux in view of Salahieh, to include the teachings of Marecki, as all references and the claimed invention are directed toward catheters which can be used for ablation therapy. The fingers as disclosed by Rioux in view of Salahieh would be modified to include one or more electrodes as taught by Marecki. As disclosed by Marecki, the electrodes on the fingers may be sensing electrodes for sensing electrical activity, in particular sensing/mapping electrical activity of the heart ([0070]), mapping electrical activity of the heart is a critical component for the diagnosis and treatment of heart disease, and many therapies, like ablation for treatment of arrhythmias, require detailed electroanatomic mapping ([0003]).  Marecki further discloses, that the electrodes detect the electric activity of the heart which is then processed into electrogram signals that accurately represent cellular excitation through cardiac tissue relative to the electrode locations, the processing system can then analyze and output the signal to the physician which can be used in diagnostic procedures ([0069]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation catheter as disclosed by Rioux in view of Salahieh to include the further teachings of Marecki, as described above, as such a modification would 
Conclusion
Accordingly, claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794